                                          Case 5:19-cv-04286-BLF Document 119 Filed 12/14/20 Page 1 of 4




                                   1

                                   2

                                   3                                UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7                                                        Case No. 19-cv-04286-BLF
                                   8
                                                                                            ORDER DENYING MOTION FOR
                                   9     IN RE GOOGLE ASSISTANT PRIVACY                     APPOINTMENT OF INTERIM CO-
                                         LITIGATION                                         LEAD COUNSEL; VACATING
                                  10                                                        JANUARY 14, 2021 MOTION
                                                                                            HEARING
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is a Motion for Appointment of Interim Co-Lead Counsel by Asif
                                  14
                                       Kumandan, Melissa Spurr, Melissa Spurr, as guardian of B.S., a minor, Lourdes Galvan, and
                                  15
                                       Eleeanna Galvan (“the moving Plaintiffs”). Mot., ECF 113. Moving Plaintiffs seek to appoint
                                  16
                                       Lowey Dannenberg, P.C. and Scott+Scott Attorneys at Law LLP as co-lead interim counsels. Id.
                                  17

                                  18   at 1. Plaintiffs Edward Brekhus and Jon Hernandez (“the Brekhus Plaintiffs”) oppose this motion

                                  19   and, in the alternative, request that their preferred counsel, Gutride Safier LLP, be appointed

                                  20   interim class counsel. Opp., ECF 114. For the reasons set forth below, the Court DENIES
                                  21   WITHOUT PREJUDICE the motion to appoint interim co-class counsel.
                                  22
                                              By way of background, the moving Plaintiffs filed two separate suits on July 25, 2019 and
                                  23
                                       July 30, 2019. ECF 1; Galvan v. Google LLC, et al., 5:19-cv-04360-VDK. The Court consolidated
                                  24
                                       the moving Plaintiffs’ cases on September 25, 2019 (the “Kumandan action”). ECF 42. On August
                                  25

                                  26   7, 2020, Plaintiffs Brekhus and Hernandez filed their complaint (the “Brekhus action”). See

                                  27   Brekhus et al. v. Google LLC et al., No. 5:20-cv-5488-BLF. On September 10, 2020, the Court

                                  28   consolidated the Brekhus action with the Kumandan action and set a new schedule for filing a
                                          Case 5:19-cv-04286-BLF Document 119 Filed 12/14/20 Page 2 of 4




                                       third consolidated amended complaint. ECF 109. The complaint was filed on November 9, 2020.
                                   1

                                   2   ECF 118.

                                   3          Under Federal Rule of Civil Procedure 23(g)(3), the district court may appoint interim

                                   4   counsel to act on behalf of a putative class before determining whether to certify a class. The
                                   5
                                       appointment of interim class counsel is discretionary and is particularly suited to complex actions,
                                   6
                                       as explained in the Manual for Complex Litigation (Fourth):
                                   7
                                                      If the lawyer who filed the suit is likely to be the only lawyer seeking
                                   8                  appointment as class counsel, appointing interim class counsel may
                                                      be unnecessary. If, however, there are a number of overlapping,
                                   9
                                                      duplicative, or competing suits pending in other courts, and some or
                                  10                  all of those suits may be consolidated, a number of lawyers may
                                                      compete for class counsel appointment. In such cases, designation of
                                  11                  interim counsel clarifies responsibility for protecting the interests of
                                                      the class during precertification activities . . . .
                                  12
Northern District of California
 United States District Court




                                       Manual for Complex Litigation (Fourth) § 21.11 (2004). Further, the commentary to Rule 23 notes
                                  13

                                  14   that “[i]n some cases . . . there may be rivalry or uncertainty that makes formal designation of

                                  15   interim counsel appropriate.” Fed. R. Civ. P. 23 advisory committee’s note (discussing former
                                  16   subdivision (g)(2)(A), now renumbered to (g)(3)). This rule “authorizes [a] court to designate
                                  17
                                       interim counsel during the pre-certification period if necessary to protect the interests of the
                                  18
                                       putative class.” Azpeitia v. Tesoro Refining & Marketing Co. LLC, 2017 WL 4071368, at *1 (N.D.
                                  19
                                       Cal. Sept. 14, 2017).
                                  20

                                  21          This is not the type of case that warrants appointment of interim class counsel, at least at

                                  22   the current stage of litigation. As the Court discussed above, the Kumandan action originated as

                                  23   two separate cases in this district with similar complaints, which the Court consolidated. The
                                  24   attorneys for those Plaintiffs have successfully worked together since consolidation. More
                                  25
                                       recently, the Court consolidated the Brekhus action, also filed in this district, with the Kumandan
                                  26
                                       action. There is now a single consolidated action with a single consolidated complaint. See ECF
                                  27
                                       118. The parties have not identified any other related lawsuits or the potential for additional
                                  28
                                                                                          2
                                          Case 5:19-cv-04286-BLF Document 119 Filed 12/14/20 Page 3 of 4




                                       attorneys to enter the fray. Under these circumstances, the Court sees no danger to the interests of
                                   1

                                   2   the putative class that appointment of interim counsel will remedy. See Huynh v. Quora, Inc., No.

                                   3   5:18-cv-7597-BLF, ECF 45 (finding the appointment of interim lead plaintiff inappropriate where

                                   4   three original actions and complaints were consolidated into one). Thus, “[t]his action as it
                                   5
                                       currently stands . . . does not present special circumstances warranting the appointment of interim
                                   6
                                       class counsel.” In re Nest Labs Litig., No. 14-cv-01363-BLF, 2014 U.S. Dist. LEXIS 115596, *4
                                   7
                                       (N.D. Cal. Aug. 18, 2014) (quoting Donaldson v. Pharmacia Pension Plan, No. CIV. 06-3-GPM,
                                   8
                                       2006 WL 1308582, at *1-2 (S.D. Ill. May 10, 2006) (noting that typical situation requiring
                                   9

                                  10   appointment of interim class counsel is one “where a large number of putative class actions have

                                  11   been consolidated or otherwise are pending in a single court”)); see also Kristin Haley v. Macy's,
                                  12   Inc., No. 15-CV-06033-HSG, 2016 WL 4676617, at *3 (N.D. Cal. Sept. 7, 2016) (“at present,
Northern District of California
 United States District Court




                                  13
                                       there is only one consolidated action with one consolidated complaint”).
                                  14
                                               The Court is unconvinced by the moving Plaintiffs’ argument that interim appointment is
                                  15
                                       necessary to “protect the interests of the class and to resolve rivalry and uncertainty” among the
                                  16

                                  17   moving Plaintiffs and the Brekhus Plaintiffs. Reply, ECF 117 at 2-4. First, the Court notes that the

                                  18   moving Plaintiffs only raised this issue in their reply brief. Nathanson v. Polycom, Inc., No. 13-

                                  19   3476 SC, 2015 WL 12964727, at *1 (N.D. Cal. Apr. 16, 2015) (“As numerous courts (including
                                  20   the Ninth Circuit) have concluded, [i]t is inappropriate to consider arguments raised for the first
                                  21
                                       time in a reply brief.”) (internal quotation marks omitted, alteration in original)). If this conflict
                                  22
                                       was truly material, Plaintiffs should have properly raised it in their opening brief. Even
                                  23
                                       considering this argument, the moving Plaintiffs fail to explain why this supposed conflict requires
                                  24

                                  25   the appointment of interim counsel. Indeed, to the extent the Brekhus plaintiffs seek to include

                                  26   different claims within the consolidated complaint, the Court does not find those claims to be

                                  27   averse to the interests of the moving Plaintiffs or the putative class—a fact which is further
                                  28
                                       illustrated by the fact the Plaintiffs have successfully filed a third amended consolidated complaint
                                                                                           3
                                          Case 5:19-cv-04286-BLF Document 119 Filed 12/14/20 Page 4 of 4




                                       since the instant motion was filed. The Court does not wish to invite future parties to manufacture
                                   1

                                   2   conflict in an attempt to get an early bite at the apple for motions for the appointment of lead

                                   3   plaintiff and selection of lead counsel.

                                   4          Because appointment of interim class counsel at this time is not necessary to protect the
                                   5
                                       interests of Plaintiffs or the class, the motion is DENIED WITHOUT PREJDUICE. The Court
                                   6
                                       VACATES the January 14, 2021 hearing on this motion.
                                   7

                                   8          IT IS SO ORDERED.

                                   9

                                  10   Dated: December 14, 2020

                                  11                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  12                                                    United States District Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         4
